Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 06, 2015

The Court of Appeals hereby passes the following order:

A15E0016. THERIAN WIMBUSH v. THE STATE.

      Therian Wimbush, pro se, has filed a motion pursuant to Court of Appeals Rule
40 (b) requesting that this Court grant an emergency appeal from the trial court’s
December 2, 2014 order denying Wimbush’s second motion for bond.
      No appeal has been docketed, and Wimbush has not established that any
emergency relief is necessary to preserve jurisdiction of an appeal or to prevent the
contested issue from becoming moot. As such, Wimbush’s emergency motion is
denied.




                                       Court of Appeals of the State of Georgia
                                                                            01/06/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.